Douglas, J.,
concurring in part and dissenting in part. I concur with the judgment of the majority affirming appellant’s conviction for aggravated murder. I respectfully dissent from the judgment of the majority affirming the death sentence imposed by the trial court. As for my reasons for doing so, I join in the comments of Chief Justice Moyer.
APPENDIX
Proposition of Law No. 1: When a capital jury is given reasonable doubt instructions that relieve the state of proving every element of an offense or specification, a resulting conviction is void. U.S. Const. Amend. V, VI and XIV; Ohio Const. Art. I, §§ 2, 9,10 and 16.
Proposition of Law No. 2: When evidence of juror misconduct is presented to a trial court prior to the return of the jury’s recommendation and prior to sentencing, a hearing must be held to determine if the jury misconduct proves that the jury panel was unfair and biased or that the outcome of the sentencing determination was invalid.
Proposition of Law No. 3: Jerry Hessler’s death sentence is inappropriate. His abusive childhood and military service coupled with a mental illness that substantially impaired his ability to. conform his conduct to the requirements of the law and Central Ohio Psychiatric Hospital’s disregard of its irresponsibility [sic] to protect society from the dangerously mentally ill mitigate in favor of a life sentence.
Proposition of Law No. 4: Admission of irrelevant and highly prejudicial evidence during the sentencing phase of a capital trial violates a capital defendant’s right to reliable sentencing and due process as guaranteed by the Eighth and Fourteenth Amendments to the United States Constitution and §§ 9 and 16, Article I of the Ohio Constitution.
Proposition of Law No. 5: When a trial judge is confronted with indicia that a defendant is incompetent to stand trial, a trial court must sua sponte order a competency evaluation and conduct a hearing. U.S. Const. Amend. VI, VIII, and XIV; Ohio Const., Art. I, §§ 2, 9 and 10.
Proposition of Law No. 6: When prosecutors make closing argument in such a manner that it inflames the jury, a capital defendant is denied his substantive and procedural due process rights to a fair trial as guaranteed by the Sixth, Eighth *135and Fourteenth Amendments to the United States Constitution, as well as Article I, Sections 9 and 16 of the Ohio Constitution.
Proposition of Law No.'7: When a capital jury returns a life sentence and a death recommendation on the same count of aggravated murder, jeopardy attaches and the trial court must sentence the defendant to the life term. U.S. Const. Amend. V, VI, VIII, and XIV; Ohio Const., Art. I.
Proposition of Law No. 8: When a trial court weighs the nature and circumstances of the offense as aggravating, considers victim impact evidence and incorrectly weighs Ohio Rev.Code § 2929.04(B)(3) mitigation, a capital defendant is deprived of his right to individualized sentencing and of his liberty interest in the statutory sentencing scheme thus violating rights guaranteed .by the Fifth, Eighth and Fourteenth Amendments to the United States Constitution and §§ 9 and 16, Article I, of the Ohio Constitution.
Proposition of Law No. 9: Ohio’s death penalty law is unconstitutional. The Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and §§ 2, 9, 10 and 16, Article I of the Ohio Constitution establish the requirements for a valid death penalty scheme. Ohio Rev.Code Ann. §§ 2903.01, 2929.02, 2929.021, 2929.022, 2929.023, 2929.03, 2929.04 and 2929.05, (Anderson 1996), do not meet the prescribed constitutional requirements and are unconstitutional on their face and as applied to Jerry Hessler.